Citation Nr: 1044455	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for epilepsy 
(claimed as a residual of head injury).  

2.  Entitlement to service connection for epilepsy (claimed as a 
residual of head injury).  

3.  Entitlement to service connection for depression claimed as 
secondary to epilepsy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The appellant had active service from October 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction rests with the Portland, Oregon RO.  


FINDINGS OF FACT

1.  Service connection for epilepsy was last denied in a May 2003 
rating decision.  The appellant did not appeal that decision.  

2.  The evidence added to the record since the May 2003 decision 
is not cumulative or redundant of the evidence previously of 
record and does relate to an unestablished fact necessary to 
substantiate the claim.  

3.  Epilepsy is attributable to service.  

4.  Depression is due to a service connected disease or injury.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying service connection for 
epilepsy is final.  New and material evidence to reopen the claim 
for service connection for epilepsy has been received and the 
claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

2.  Epilepsy was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  Depression is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.   

Legal Criteria

Veterans are entitled to compensation for benefits if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. 
Shinseki, 557 F.3d 1362 (2009).

Certain chronic diseases, such as epilepsy, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The the 
United States Court of Appeals for Veterans Claims (Court) has 
also held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the result 
of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen, 
supra.  The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to be 
applied prospectively; it is not for application in the present 
claim.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis

New and Material to Reopen Claim for Service Connection for 
Epilepsy

The appellant has appealed the denial to reopen his claim for 
service connection for epilepsy (claimed as a residual of head 
injury).  In December 2000, the appellant submitted a claim for 
service connection for a head injury-epilepsy.  In a December 
2001 rating decision, the appellant was denied service connection 
for epilepsy claimed as a residual of head injury.  The RO denied 
service connection on direct and presumptive basis.  The RO found 
that there was no evidence of record which showed that the 
appellant epilepsy began in service, nor was there medical 
evidence showing that the appellant's disability manifested to a 
level of 10 percent disabling within one year of separation from 
service, nor was there a medical opinion showing a causal 
connection to service.  The appellant was notified of the denial 
in December 2001.  The appellant did not appeal that decision.  

In May 2003, the appellant submitted a notice of disagreement 
with the denial of service connection for epilepsy.  In a May 
2003 rating decision, the RO found that new and material evidence 
adequate to reopen the claim for service connection for epilepsy 
had not been submitted.  The RO found that there was no evidence 
that showed that his condition began in service, nor was there a 
medical opinion showing a causal connection to military service, 
nor was continuity of medical treatment from separation to 
present shown by the evidence of record, nor did the medical 
evidence show that the disability manifested to a compensable 
level of 10 percent disabling (or more) within one year of 
separation from service.  The appellant was notified of the 
denial in June 2003.  The appellant did not appeal that decision 
and it became final.  

At the time of the last final denial, the record contained 
service treatment records which include a November 1988 notation 
of an assault by another trainee and a December 1989 assessment 
of head injury.  Also of record at the time of the last final 
denial were lay statements and treatment records including a July 
2001 lay statement from the appellant's former landlord which 
described the severity of the appellant's seizures; a July 2001 
VA compensation and pension evaluation in which the examiner 
diagnosed complex partial seizure disorder and opined that unless 
there are relevant medical records documenting a major head 
injury in service it is concluded that the blow to the head that 
the appellant described falling from the jeep probably was not 
clinically significant; an April 2002 record noting generalized 
seizure disorder which began in 1993 shortly after service and 
motor vehicle accident with head injury resulting in a subdural 
hematoma; and an October 2002 notation that the appellant 
suffered a concussion and apparent brain injury when he fell from 
a military vehicle while in service.  

At that time, the record also contained the appellant's 
statements that he was in perfect health before he joined the 
service and that one day he fell out of a Humvee because of a 
seizure and injured his spine.  He related that there was a 
correlation between service and his current seizures.  

Since the last final denial in May 2003, the appellant has 
submitted numerous outpatient treatment records and lay 
statements to include a September 2004 statement from M.R.W 
noting that in August 1991 while at the battalion motor pool he 
was told that the appellant had fallen backwards out of a Hummer 
and injured his head and a December 2004 medical opinion from Dr. 
S. which noted that by history the appellant's seizures clearly 
began before one year following discharge from the military but 
one would need to obtain the documentation for independent 
objective confirmation.  Also submitted since the last final 
denial is a May 2005 opinion from Dr. S.  He stated that to the 
best of his ability to understand, the cause of the appellant's 
seizures is more likely than not related to traumatic brain 
injury that he experienced in service.  He noted that he did not 
have primary medical records from that time period but he did not 
have a reason based on his extensive clinical encounters with the 
appellant to suspect that he has been anything but truthful in 
reporting his history.  He further stated that by history, and in 
the absence of other historical seizure risk factors, the most 
likely etiology of the appellant's seizures is head trauma, and 
it is more likely than not that these are causally related.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for epilepsy has been submitted.  The appellant's 
claim for service connection was previously denied on the basis 
that there was no evidence that showed that his condition began 
in service, nor was there a medical opinion showing a causal 
connection to military service, nor was continuity of medical 
treatment from separation to present shown by the evidence of 
record, nor did the medical evidence show that the disability 
manifested to a compensable level of 10 percent disabling (or 
more) within one year of separation from service.  

Since the last final denial, evidence has been submitted showing 
the appellant was involved in an accident that resulted in head 
injury.  If accepted as true, this evidence cures one of the 
prior evidentiary defects.  Also since the last final denial a 
medical opinion has been submitted opining that the cause of the 
appellant's seizures is more likely than not related to traumatic 
brain injury that he experienced in service.  The VA examiner's 
statement shows a potential correlation (nexus) between the 
appellant's fall in service and his current seizures.  When 
viewed in the context of the reasons for the prior denial, the 
evidence is relative and probative of the issue at hand.  Also, 
if accepted as true, this evidence cures one of the prior 
evidentiary defects.  The above constitutes new and material 
evidence.  Thus, the Board concludes that new and material 
evidence has been presented to reopen the claim.  Accordingly, 
the claim is reopened.  

Service Connection for Epilepsy

The appellant seeks service connection for epilepsy.  After 
review of the record, the Board finds in favor of the claim.  

In this case, the Board is presented with positive and negative 
evidence.  The positive evidence includes the service treatment 
records which reveal a notation of an assault by another trainee 
in November 1988 and an assessment of head injury in December 
1989.  Post service treatment record further show treatment for 
seizures dating back to 1994.  The evidence also includes a 
diagnosis of medically refractory epilepsy and complex partial 
seizure disorder.  The appellant has rendered statements that he 
was in perfect health before he joined service and that one day 
he fell out of a Humvee because of a seizure.  He related that 
there was a correlation between service and his current seizures.  

Positive evidence also includes several post service statements 
and examinations.  In the August 2001 examination by Dr. G., it 
was noted that the appellant began having seizures in 
approximately 1992 shortly after leaving service.  He related 
that his first seizure occurred while he was driving and led to 
an accident.  The appellant reported a head injury in service 
after he fell backwards out of a jeep.  

In December 2004, Dr. S. related that the appellant reported to 
him simple partial seizures which began within a few weeks of his 
injury.  He reported that his first big seizure began in the 
summer of 1992.  Dr. S. stated the injury described by the 
appellant is one that is statistically associated with an 
increased risk of seizures.  He noted that by history the 
appellant's seizures clearly began before one year following 
discharge from the military but one would need to obtain the 
documentation for independent objective confirmation.  

In a May 2005 opinion, Dr. S. stated that to the best of his 
ability to understand, the cause of the appellant's seizures is 
more likely than not related to traumatic brain injury that he 
experienced in service.  He noted that he did not have primary 
medical records from that time period but he did not have a 
reason based on his extensive clinical encounters with the 
appellant to suspect that he has been anything but truthful in 
reporting his history.  He further stated that by history, and in 
the absence of other historical seizure risk factors, the most 
likely etiology of the appellant's seizures is head trauma, and 
it is more likely than not that these are causally related.  

Furthermore, the positive evidence includes the lay statement 
from M.R.W noting that in August 1991 while at the battalion 
motor pool he was told that the appellant had fallen backwards 
out of a Hummer and injured his head.  Although M.R.W did not 
directly witness the accident, he indicated that he was in the 
general area at that time and observed an ambulance enter the 
motor pool.  After the ambulance departed, he was informed of the 
appellant's injury.  

However, the Board is also presented with negative evidence.  In 
this regard, we note that in July 2001 Dr. G. noted that he could 
not find any objective evidence of a head injury at any time 
other than the appellant's report of falling from the jeep while 
still in service and striking the back of his head.  Dr. G. 
stated during his report that, interestingly, in the initial 
evaluation by the appellant's current neurologist Dr. I., the 
past medical history was remarkably free of any significant 
medical or surgical illnesses to include no history of 
significant head trauma.  The examiner also noted that the 
appellant's neurologist at that time never mentioned a past 
history of a head injury and specifically noted the absence of a 
significant head injury.  He noted that there were no 
abnormalities on the neurologic exam to suggest any neurologic 
damage from a previous head injury.  Dr. G. opined that unless 
there are relevant medical records documenting a major head 
injury in service it is concluded that the blow to the head that 
the appellant described falling from the jeep probably was not 
clinically significant.  The Board has considered such in 
conjunction with the record.  

In light of the evidence presented, the Board finds that service 
connection for epilepsy is warranted.  In this regard, the Board 
notes that the record establishes that the appellant has been 
diagnosed with complex partial seizure/epilepsy.  Furthermore, 
there is evidence which establishes that the cause of the 
appellant's disability is more likely than not related to 
traumatic brain injury that he experienced in service. 

The Board is mindful that the August 2001 VA examiner has opined 
that unless there are relevant medical records documenting a 
major head injury in service it is concluded that the blow to the 
head that the appellant described falling from the jeep probably 
was not clinically significant.  The Board is further mindful of 
the absence of service treatment records which document the 
appellant's August 1991 head injury.  However, the Board finds 
that credible evidence with respect to whether the appellant 
suffered a head injury in service has been submitted.  In this 
regard, we find M.R.W's lay statement discussing the appellant's 
injury in service credible and find that the appellant has 
presented credible statements relating the same.  We further note 
that there is inservice documentation of a head injury before the 
August 1991 injury.  We have taken such into consideration in our 
determination.  

We note that the medical evidence regarding whether the 
appellant's epilepsy is related to a head injury in service is in 
approximate balance and that both examiners indicated that there 
was a lack of objective evidence of the head injury.  However, as 
we have determined that credible evidence of the head injury has 
been submitted, we have afforded greater probative value to the 
opinions rendered by Dr. S.  Dr. S examined the appellant on 
numerous occasions and found him to be a truthful historian.  We 
have no reason to dispute his credibility findings.  

With the resolution of reasonable doubt in the appellant's favor, 
the Board finds that service connection for epilepsy is 
warranted.  

Service Connection for Depression

The appellant has appealed the denial of service connection for 
depression.  The appellant contends that his depression is 
secondary to his epilepsy.  Given the evidence of record, the 
Board finds that service connection for depressive disorder 
secondary to the now service-connected epilepsy is warranted.  

The Board initially acknowledges that the appellant is diagnosed 
with depressive disorder.  We also note that in the August 2001 
VA compensation and pension examination the appellant reported 
that he suffered from symptoms of depression because he is unable 
to be gainfully employed and he lost his marriage as a result of 
his seizures.  During this examination, the appellant expressed 
that he was deeply depressed about the ending of his marriage and 
about his inability to maintain stable employment.  He related 
that he lost everything as a result of his seizure disorder and 
that he was unable to live a normal life.  The examiner noted 
that the appellant met the DSM-IV criteria for a depressive 
disorder secondary to seizure disorder.  He noted that the 
appellant appeared to suffer from severe social, industrial, and 
emotional impairment as a result of the combination of his 
seizure disorder and secondary depressive disorder.  Depressive 
disorder secondary to complex partial seizure disorder was 
diagnosed.  Complex partial seizure and mild depressed mood was 
diagnosed in December 2002.

In this case, service connection for epilepsy has been granted 
and a VA examiner has attributed the appellant's depressive 
disorder to his seizures.  The evidence shows that the 
appellant's depressive disorder is attributable to his now 
service-connected epilepsy.  There is no negative evidence.  
Accordingly, service connection for depressive disorder on a 
secondary basis is granted.


ORDER

The application to reopen the claim for service connection for 
epilepsy is granted.  

Service connection for epilepsy is granted.  

Service connection for depression, secondary to epilepsy, is 
granted.  


____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


